Case 2:18-cv-04837-DSF-GJS Document 22 Filed 03/25/19 Page 1 of 2 Page ID #:104




                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA




     ELLIOT MCGUCKEN,                   CV 18-4837 DSF (GJSx)
         Plaintiff,
                                        Order re Additional Briefing
                     v.

     DMI HOLDINGS, et al.,
         Defendants.



       Plaintiff Elliot McGucken applies for default judgment against
    Defendant DMI Holdings, a New Jersey limited liability company,
    for copyright infringement of six photographs (the Subject
    Photographs) under 17 U.S.C. § 101 et seq., and for violations of
    the Digital Millennium Copyright Act (DMCA), 17 U.S.C. § 1202.
    The Court deems this matter appropriate for decision without oral
    argument. See Fed. R. Civ. P. 78; Local Rule 7-15. The hearing
    set for April 1, 2019 is removed from the Court’s calendar.

       After reviewing Plaintiff’s application, the Court remains
    unconvinced that either the “45SURF” logo that was allegedly
    removed from the Subject Photographs, or the “DANGEROUS”
    logo that was allegedly added to the Subject Photographs by
    Defendant, constitutes “copyright management information”
    under 17 U.S.C. § 1202(c).

       First, the Court requests additional briefing regarding when a
    logo imposed on a digital image constitutes “copyright
    management information.”
Case 2:18-cv-04837-DSF-GJS Document 22 Filed 03/25/19 Page 2 of 2 Page ID #:105




       Second, the Court seeks factual clarification as to how the
    “45SURF” logo that appears on the Subject Photographs identifies
    Plaintiff.

       Plaintiff is ORDERED to provide, no later than April 5, 2019,
    additional briefing not to exceed ten pages in length addressing
    these issues.

       IT IS SO ORDERED.


     Date: March 25, 2019                 ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                      2
